DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2020 has been entered.

Response to Arguments
Applicant’s arguments, see remarks, filed 01 May 2020, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

EXAMINER’S AMENDMENT
See Notice of Allowance dated 02 September 2020 for Examiner’s amendment to the claims.

Allowable Subject Matter
Claims 1 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiners best art does not teach or obviate the limitations of independent claim 1.  Specifically, the combination of “placing two in-tank, not sealed pumps into a common sealed housing”, the pumps being the only two pumps in the fuel system, and “wherein the common sealed housing is configured to be remotely positioned from a fuel tank”.  Some references taught placing two pumps in a common housing (See Kleppner (US20040219029), Zdroik (US20060065246), and Shimura (US20110011373)), some taught a pump being remotely positioned from a fuel tank (See Dill (US6158975) and Saler (US9316187)) yet none of the references of record taught placing two pumps in a sealed housing that is remote from the fuel tank, with the two pumps being the only two pumps in a fuel system.  The limitations of relief valves (Zdroik (US20060065246), Mudway (US20030183205), and Oohashi (US8302582), common fuel inlets ((Zdroik (US20060065246), Shimura (US20110011373)), common fuel outlets ((Zdroik (US20060065246), Shimura (US20110011373)), and a post filter (Saler (US9316187), Oohashi (US8302582)) are well known in the art of fuel pumping systems.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        5 January 2021